Citation Nr: 0842306	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  07-14 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1992 to 
February 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefit sought 
on appeal.  

A November 2007 written statement from AMVETS is to the 
effect that it revoked the veteran's power of attorney and 
that the veteran was advised of this action by mail.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service treatment records show that the veteran complained of 
upper neck pain in December 1993 after hitting a trash can 
filled with cement.  The medical report showed the veteran 
sustained a cervical strain.  Range of motion was noted as 
full and there was some tenderness.  The diagnosis was 
cervical stain.  

Although the veteran was afforded a VA examination in April 
2005, the claim file was not available for review by the 
examiner.  After examination, the diagnosis noted a history 
of "neck pumping", not present on examination at this time; 
the veteran's neck pumping was most consistent with 
intermittent tensing of a ligament of the cervical vertebra 
and was of no medical consequence.  The examiner explained to 
the veteran that it was similar to cracking one's knuckles.

A MRI dated April 2006 showed mild spondylotic changes at C4-
C5 and C5-C6.

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is: 
(1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that the veteran 
suffered an event, injury or disease in service or has a 
disease or symptoms of a disease within a specified 
presumptive period; (3) an indication the current disability 
or symptoms may be associated with service; and (4) there is 
not sufficient medical evidence to make a decision.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In the present case the veteran currently has mild 
spondylotic changes at C4-C5 and C5-C6 and sustained a 
cervical spine strain while in service.  Although the veteran 
had a VA examination in April 2005, this examination did not 
mention a current cervical spine disorder and the claims file 
was not available for the examiner's review.  In addition, 
the VA examiner did not render an etiology opinion concerning 
the veteran's cervical strain and whether it had any 
relationship to his current cervical spine disorder.  The 
Board is of the opinion that another VA examination would be 
probative in ascertaining the relationship, if any, between 
his current mild spondylotic changes in his cervical spine 
and the injury sustained during his active military service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA orthopedic 
examination to determine the current nature and 
extent of any cervical spine disorder, as well as 
the etiology of such.  The claims file must be made 
available to and reviewed by the examiner.  All 
studies and tests deemed necessary by the examiner 
should be accomplished, and all clinical findings 
should be reported in detail.

Following examination of the veteran and review of 
his pertinent medical history, the examiner should 
answer the following questions: (1) Does the 
veteran currently have a cervical spine disability?  
If so, (2) Is there a 50 percent or better 
probability that any currently diagnosed cervical 
spine disability, to include the mild spondylotic 
changes at C4-C5 and C5-C6, is related to the 
veteran's military service, including the December 
1993 cervical strain.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.



2.  After the foregoing development has been 
completed, please readjudicate the issue on appeal 
in light of all pertinent evidence and legal 
authority.  If the benefit sought on appeal is not 
granted to the veteran's satisfaction, please issue 
a Supplemental Statement of the Case and afford the 
veteran and his representative the appropriate 
opportunity for response.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the 
appellant until he is otherwise notified by VA.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




